DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Player on 12/17/2021.

The application has been amended as follows: 

	In Claim 10, Line 10: Delete [[control.], replace with “control, wherein the detection function calculates the limit value individually per patient on the basis of an internal fistula pressure of the patient.”

ALLOWED CLAIMS
	Claims 1-14 and 16-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a blood treatment machine having a control that is comprises a detection function that recognizes a venous disconnect when a 
The closest prior art is Oishi (cited previously), which teaches a blood treatment device comprising a controller, wherein the controller performs a detection function that determines a venous disconnection is present if the venous pressure changes by more than a predetermined limit value (see Figures 3-5).  However, Oishi’s control system works using a predetermined, constant limit value, such that a leak is detected when the pressure changes by more than the limit value over a specified period of time.  
Accordingly, Oishi fails to teach or suggest that the detection function calculates the limit value individually per patient on the basis of an internal fistula pressure of the patient, wherein the limit value can be set variably.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Oishi’s controller to perform this function, because Oishi does not teach or suggest measuring internal fistula pressure, or calculating the limit value on the basis of an internal fistula pressure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781